PER CURIAM:
Denied. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8 ; State ex rel. Glover v. State , 93-2330 (La. 9/5/95), 660 So.2d 1189. We attach hereto and make a part hereof the district court's written reasons denying relief.
Relator has now fully litigated at least six applications for post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251 amended that article to make the procedural bars against successive filings mandatory. Relator's claims have now been fully litigated in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator *282has exhausted his right to state collateral review. The district court is ordered to record a minute entry consistent with this per curiam.
Attachment
STATE OF LOUISIANA NUMBER: 155,463 SECTION 4 VERSUS FIRST JUDICIAL DISTRICT COURT TERRY WAYNE MAYS CADDO PARISH, LOUISIANA
RULING
On August 15, 1991, Petitioner, TERRY WAYNE MAYS, was found guilty by a jury of one (1) count of Second Degree Murder and one (1) count of Armed Robbery. On February 14, 1992, Petitioner was sentenced as to the charge of Second Degree Murder to life imprisonment at hard labor, without the benefit of probation, parole or suspension of sentence, and committed to the Louisiana Department of Corrections, subject to the conditions provided by law. As to the change of Armed Robbery, Petitioner was sentenced to be confined at hard labor for a period of fifty (50) years, without benefit of probation, parole or suspension of sentence, and committed to the Louisiana Department of Corrections, subject to the conditions provided by Law. The Court infirmed Petitioner of his right to post-conviction relief proceedings.
On appeal, Petitioner's conviction end sentence were affirmed.State v. Mays, 24,468 (La. App. 2 Cir. 1/20/93); 612 So.2d 1040;writ denied, 93-0578 (La. 6/18/93); 619 So.2d 576.
The subject of this Opinion is Petitioner's "Uniform Application for Post-Conviction Relief" filed September 15, 2016. In said Application, Petitioner seeks to reverse his conviction by alleging 5 claims all alluding to racial bias as it relates to his trial and selection. Specifically Petitioner argues: 1) racial bias by the clerk's office in identifying the race of the jurors leading him to not know the true identity of each seated prospective juror, 2) racial bias became in the jury coordinators duties, 3) a history of racial bias by the Caddo Parish District Attorney's office, 4) La. C. Cr. Pro. Art 795 is unconstitutional, 5) the presentence of the confederate flag monument outside of the courthouse is racially bias.
*283Petitioner's application is still untimely. As previously noted, Petitioner's sentence and conviction became final in 1993.State v. Mays, 24,468 (La. App. 2 Cir. 1/20/93); 612 So.2d 1040;writ denied, 93-0578 (La. 6/18/93); 619 So.213 576. It is well beyond the two-year limit according to La. C. Cr. P. Art. 930.8. Petitioner has only made general conclusory allegations. Petitioner has yet to set forth any facts to substantiate his claims that would entitle him to the exceptions set forth in La. C. Cr. P. Art. 930.8 (C) (1-4).
For the foregoing reasons, Petitioner's "Uniform Application for Post-Conviction Relief" filed September 15, 2016 is DENIED.
The Clerk of Court is directed to provide a ropy of this Opinion to the Petitioner, his custodian and the District Attorney.
RULING RENDERED, READ AND SIGNED this 27 th day of October, 2016.
RAMONA L. EMANUEL DISTRICT JUDGE
SERVICE INFORMATION :
Mr. Terry W. Mays, DOC # 108167 Louisiana State Penitentiary General Delivery Angola, LA 70712
Ceddo Parish District Attorney's Office